Citation Nr: 0027711	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-12 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for status post 
operative surgery of both feet with limited dorsiflexion of 
the left ankle, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1950 to June 1953.  

The current appeal arose from a March 1997 rating decision of 
the Department of veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO denied entitlement to an 
evaluation in excess of 10 percent for status post surgery of 
both feet.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The Board initially notes that in October 1997 a claim that 
clear an unmistakable error was committed in the April 1994 
and March 1997 rating decisions was submitted.  As this issue 
has been neither procedurally developed nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  

The veteran has also submitted a claim for multiple foot 
injuries as being secondary to her service-connected foot 
disability.  In particular, claims have been made for 
secondary service connection for status post multiple 
Morton's neuroma resections;  status post multiple hammertoe 
surgeries; status post implantation of multiple great toe 
metatarsal phalangeal joints, arthroplasty, removal and re-
implantation; and status post condylectomies (see Informal 
Hearing Presentation and the veteran's substantive appeal (VA 
Form 9)).  As these issues have been neither procedurally 
developed nor certified for appellate review, the Board is 
referring them to the RO for initial consideration and 
appropriate action.  Id.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Turning to the current issue, the veteran requested a hearing 
before a Veterans Law Judge in her May 1999 substantive 
appeal.  

The veteran subsequently requested a personal hearing before 
the RO, and the record indicates that such a hearing was 
held.  However, there is no indication that a hearing before 
the Board was ever scheduled or held, or that the veteran 
withdrew her request for a hearing before the Board.  38 
C.F.R. § 20.704(e).  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991).

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The veteran should be scheduled to 
appear at a personal hearing before a 
Veterans Law Judge sitting at the RO as 
soon as it may be feasible.  Notice 
should be sent to the veteran and her 
service representative.  The veteran 
should be asked to submit any other 
information, evidence, or arguments that 
may be pertinent to the appeals at that 
time.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
she is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


